Case: 13-60820      Document: 00512782445         Page: 1    Date Filed: 09/25/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                               Fifth Circuit

                                                                              FILED
                                    No. 13-60820                        September 25, 2014
                                  Summary Calendar                         Lyle W. Cayce
                                                                                Clerk

YAPO PAUL ADON, also known as Yapo Adon, also known as Yapo P. Adon,

                                                 Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A096 516 828


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Yapo Paul Adon petitions for review of the decision of the Board of
Immigration Appeals (BIA) affirming the immigration judge’s (IJ) denial of
withholding of removal, cancellation of removal, asylum, withholding of
removal under the Convention Against Torture (CAT), and voluntary
departure. Before addressing the merits of Adon’s petition for review, we
analyze several jurisdictional questions.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60820     Document: 00512782445     Page: 2    Date Filed: 09/25/2014


                                  No. 13-60820

      Adon’s petition for review, postmarked within the 30-day period, was
timely filed and thus vests us with jurisdiction over his petition for review. See
8 U.S.C. § 1252(b)(1); FED. R. APP. P. 25(a)(2)(C). We lack jurisdiction, though,
to consider Adon’s unexhausted claims that he was entitled to asylum,
withholding of removal under the CAT, and voluntary departure; that he was
deprived of due process during the immigration proceeding; that he was
deprived of effective assistance of counsel during the immigration proceeding;
and, regarding cancellation of removal, that the IJ failed to consider evidence
and that the BIA erroneously determined he had been convicted of an
aggravated felony. See § 1252(d)(1); Omari v. Holder, 562 F.3d 314, 319 (5th
Cir. 2009). Finally, Adon’s disagreement with the IJ’s discretionary decision
not to grant him cancellation of removal does not amount to a question of law
or constitutional claim that is sufficient to vest us with jurisdiction.       See
§ 1252(a)(2)(B)(i), (a)(2)(D); Sung v. Keisler, 505 F.3d 372, 377 (5th Cir. 2007).
His petition for review is therefore dismissed in part for lack of jurisdiction.
      Turning to the merits of Adon’s petition for review, we decline to review
the adverse credibility determination because substantial evidence supports
the BIA’s and IJ’s finding that Adon was not entitled to withholding of removal.
See Efe v. Ashcroft, 293 F.3d 899, 905-06 (5th Cir. 2002). Adon claimed that he
feared he would be harmed if he returned to the Ivory Coast due to his political
opinion, religion, and membership in a particular social group. Specifically,
he would be identified by the rebels in power as an Akan Christian and union
member whom the rebels considered to be supporters of the former regime.
Although Adon testified that his mother, sister, and brother-in-law were
attacked by the rebels, whether rebels were involved in these criminal acts was
based solely on his speculation. Accordingly, he failed to show that it is more




                                        2
    Case: 13-60820    Document: 00512782445     Page: 3   Date Filed: 09/25/2014


                                 No. 13-60820

likely than not that he will be persecuted on account of a protected ground. See
8 C.F.R. § 208.16(b)(2).
      We cannot consider the evidence attached to Adon’s brief that was not
made part of the administrative record. See § 1252(b)(4)(A). Adon does not
address the BIA’s stated reasons for refusing to consider whether he had
suffered past persecution or would be persecuted on account of his membership
in a particular social group, thereby abandoning review of these issues. See
Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003). His petition for review
is therefore denied in part.
      Last, we turn to Adon’s pending motions. His motion for appointment of
counsel is denied. See Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir. 1982).
His incorporated motions for a stay of removal and release on bond or parole
are denied as moot. His incorporated motion to strike the respondent’s brief is
denied, as the respondent has corrected a prior deficiency. His incorporated
motion to remand for consideration of new evidence is denied because we
cannot grant him such relief. See § 1252(b)(4)(A); Kane v. Holder, 581 F.3d
231, 242 (5th Cir. 2009).
      Petition for review DENIED in part and DISMISSED in part for lack of
jurisdiction. Motions DENIED.




                                       3